Citation Nr: 0930294	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 
1983, with periods of active duty for training (ADUTRA) and 
inactive duty training (INADUTRA) with the Texas Army 
National Guard until his discharge in April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In April 2009, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The competent medical evidence of record does not 
demonstrate that a low back disorder was incurred as result 
of any established event, injury, or disease during active 
duty for training.

3.  The competent medical evidence of record does not 
demonstrate that a left foot disorder was incurred as result 
of any established event, injury, or disease during inactive 
duty training.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during military service, including a period of active duty 
for training, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  A left foot disorder was not incurred in or aggravated 
during a period of military service, including inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in November 2001 and December 2001.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in August 2007.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for the two claimed 
disabilities, no disability rating or effective date is 
being, or is to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and identified records relevant to these 
matters have been requested or obtained.  The Board finds 
that the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Presumptive periods do not apply to ADT.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Low Back

Service treatment records revealed that while on ACDUTRA in 
June 1995, the Veteran was treated for low back pain after he 
hurt his back when changing a tire on a commercial trailer.  
It was noted that the Veteran reported that pain began with a 
popping sound or a pulling feeling in the lower back.  Slight 
swelling was noted in the L3 or L4 area.  The assessment was 
low back strain.  He was advised to take bed rest for 3 days, 
and use Motrin and Robaxin.

A June 1996 periodic examination for the National Guard 
disclosed no spinal abnormalities.  The Veteran noted on a 
contemporaneous report of medical history that he had pulled 
a lower back muscle in 1995 after a motor vehicle accident 
and that he had pain when he stood for long periods of time.  
The examiner noted that the Veteran was able to pass a 
physical training test.

A January 1998 private medical record noted that the Veteran 
was treated for lumbar strain in the aftermath of a motor 
vehicle accident in which his vehicle was struck on the 
driver's side by a vehicle whose driver had run a stop light.  
He complained of pain in the low back area.  He was 
transported in to the hospital via ambulance in full spinal 
immobilization.  On examination, there was some mild 
tenderness bilaterally in the paraspinous muscles of the 
neck.  All extremities had full range of motion with no 
evidence of trauma.  X-ray studies of the lumbar spine were 
negative.  The assessment was lumbar strain.

The Veteran was provided a medical examination while in the 
National Guard in June 2001.  According to a contemporaneous 
report of medical history, the Veteran checked the "no" box 
when asked if he ever had recurrent back pain.

Private clinic records dated in November and December 2001 
revealed that the Veteran was seen for low back pain.  He 
reported that he woke up with it and felt as if he had slept 
wrong.  He had some tingling in his back but denied any 
tingling in his extremities.  Examination revealed some 
tenderness to palpation in the midline lumbar and lower 
thoracic spine.  No bony abnormalities were noted.  He had 
significant tenderness over the left paraspinous muscles of 
his lumbar spine as well as over the left sacroiliac joint.  
Physician's assessment was low back pain and possible 
herniated disc without any neurologic deficits.  The Veteran 
did not complete a course of physical therapy.

The Veteran underwent a VA examination in October 2002.  The 
examiner, who did not review the claims file, noted that the 
Veteran had two motor vehicle accidents, in 1995 and 1998.  
The Veteran complained of pain rated as high as 10 in his 
back and in his left knee along with stiffness that lasted 
for 11/2 hours in the morning.  He wore a back brace when he 
worked as a truck driver.  The back and the knee pain limited 
bending and stooping activities, and the report of 
examination also noted that standing and sitting aggravated 
joint pain.  On examination, limitation of motion of the 
lumbar spine was noted as well as left paralumbar muscle 
guarding.  Diagnosis was moderately severe lumbosacral 
strain.

VA inpatient and outpatient medical records dated from 
January 2003 to August 2007 indicated occasional complaints 
of low back pain.  

The Veteran underwent a VA examination in August 2004.  He 
told the examiner that his low back pain began in 1995 at a 
two-week Guard training when he pulled a muscle while 
changing a large tire.  He complained that he currently had a 
sharp pain when sitting for a long time.  He could drive for 
20 minutes before he had to pull over and lie down in the 
back seat because of sharp pain.  He had one episode of spasm 
while in bed.  He told the examiner that his back pain was a 
10 at its worst and a 1 at its best on a scale of 10.  The 
examiner provided no specific diagnosis related to the back, 
but opined that poor posture and deconditioning contributed a 
large amount to his low back pain and that it was less than 
likely related to service.  The examiner noted that the 
Veteran had the episode of acute back strain nine years 
before but with no neurological signs or symptoms then or 
before to suggest disc damage.  The examiner also noted that 
the acute strain resolved long ago and that the Veteran then 
suffered from his poor posture and deconditioning and that 
their overlapping in time had likely confused the etiology.

A June 2006 VA medical record noted that the Veteran 
complained of back pain and left calf pain.  A moderate 
lumbar paravertebral spasm was noted on an otherwise normal 
examination.  X-ray films showed sacralization of the L5-S1 
position on an otherwise normal study.

Based upon the evidence of record, the Board finds that a low 
back disorder was not incurred as a result of any established 
event, injury, or disease during active duty for training.  
There is no competent evidence that any current low back 
disability is related to ACDUTRA or active duty.  While 
service medical and personnel records reveal that the Veteran 
had a complaint of back pain as a result of changing a truck 
tire while on ACDUTRA, they also show nothing more serious 
than some mild muscle tenderness with no evidence of trauma.  
Subsequent service and post-service medical records show 
complaints of occasional back pain but provide no evidence of 
degenerative changes to the lumbar spine or anything more 
serious than moderately severe lumbosacral strain.  Moreover, 
pain alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In 
addition, the record does not contain any medical opinion 
establishing a nexus or medical relationship between any 
current low back disability and any event, injury, or disease 
during active duty or ACDUTRA, and neither the Veteran nor 
his representative has presented, identified, or alluded to 
the existence of any such opinion.  The August 2004 VA 
examiner is persuasive that poor posture and deconditioning 
largely contributed to the Veteran's low back pain and that 
it was less likely than not related to his period of service.  
Therefore, the Veteran's claim for service connection for a 
low back disability must be denied. Moreover, presumptive 
service connection is not warranted because the injury to the 
back occurred during a period of ACDUTRA.  See Biggins, 1 
Vet. App. at 477-78; 38 C.F.R. § 3.307, 3.309.  

Left Foot

Service treatment records in March 1994 show that the 
Veteran's right foot was run over by a forklift operated by 
another soldier.  The Veteran was taken to a private hospital 
where he was diagnosed with a contusion to his right foot and 
released. 

A Line of Duty investigation determined that on March 20, 
1994 while on duty at a National Guard warehouse, the Veteran 
fell asleep while on break and his right foot was run over by 
another soldier operating a forklift.  In the Veteran's 
initialed statement for the investigation, he reported that 
the forklift ran over his foot, but did not state whether it 
was his left or his right foot.  Statements from other 
witnesses, including A.M., reported that the forklift ran 
over the Veteran's right foot.  The investigation determined 
that the incident occurred during a drill at the warehouse 
and that the Veteran was then on inactive duty training.  

Private medical records from Seaton Medical Center dated in 
March 1994 revealed that it was the Veteran's right foot that 
was treated.  It was noted that the Veteran had been 
transported by ambulance and that the right foot was not 
broken.  X-ray studies were done of the right foot and the 
right ankle.  Diagnosis was a contusion of the right foot.  
An invoice on file with the Veteran's service treatment 
records also revealed that the Adjutant General of Texas 
processed a health insurance claim for the Veteran's right 
ankle sprain in March 1994.

April and May 1994 service treatment records noted that the 
Veteran was treated for pain and trauma to the right foot.

A June 1996 periodic examination for the National Guard 
disclosed no foot abnormalities.  The Veteran noted on a 
contemporaneous report of medical history that a forklift had 
driven over his left foot in 1995, and while there was no 
fracture he continued to have pain on an irregular basis when 
he drove or walked a lot.  The examiner noted that the 
Veteran was able to pass a physical training test.

The Veteran was provided a medical examination while in the 
National Guard in June 2001.  According to a contemporaneous 
report of medical history, the Veteran checked the "no" box 
when asked if he ever had foot trouble.

VA inpatient and outpatient medical records dated from 
January 2003 to August 2007 indicated occasional complaints 
of left foot pain.  In February 2004, he was treated for a 
knot on his left ankle.  

The Veteran underwent a VA examination in August 2004.  The 
examiner reported that he had reviewed the claims file and 
treatment of the left foot was confirmed in the 1990's.  He 
interviewed the Veteran who reported that his left foot was 
run over by the forklift in March 1994 while on Guard duty.  
The left foot swelled and got numb by the end of the day and 
that the pain could be a 10 at its worst with walking and 
standing.  It was also noted that the Veteran could only walk 
20 yards before stopping because of pain.  The examiner noted 
that the right foot did not swell and was not injured.  It 
also was noted that the Veteran limped because of pain in the 
left knee and foot.  He wore a special orthopedic shoe on the 
left foot and swung his left leg laterally to minimize 
flexion at the knee.  On examination, superficial tinea pedis 
and dry skin with superficial cracking were noted.  The 
examiner opined that some loss of motion of the left foot and 
ankle was related to the National Guard injury, but also 
noted that the Veteran's reports of pain exceeded clinical 
findings and suggested abnormal illness behavior.  

From August to October 2005 the Veteran was treated at VA for 
a tear to the Achilles tendon in his left foot.  In October 
2005, it was noted that an MRI did not reveal a tear.  He 
said that the CamWalker he used for the tendon tear had 
increased his chronic left foot pain.  

In September 2006 the Veteran also was seen at VA for a 
complaint that his entire left leg had been shaking for three 
months.  

Additional VA outpatient treatment records note ongoing 
treatment for left foot pain. 

A June 2007 signed memorandum from Staff Sergeant A.M. 
recited that he and the Veteran were on a weekend drill with 
the Texas National Guard in May 1994 and at work in a 
warehouse located at Camp Mabry in Austin, Texas.  At 
approximately 11 a.m., while on the warehouse dock, a fellow 
soldier driving a 4,000-lb. forklift ran over the Veteran's 
left foot.  Staff Sergeant A.M. related that the Veteran did 
not have enough time to react to prevent injury to his left 
foot and they had not been warned by horn, hand and arm 
signals, or verbal signals.  Staff Sergeant A.M. also said 
that the accident had been reported, and that the Veteran was 
taken to a local hospital by ambulance.

While the Board recognizes that the Veteran and his service 
comrade are competent to relate that he injured his left 
foot, and not his right foot, during INACDUTRA in 1994, their 
recent statements are not credible given the contemporary 
medical evidence showing a right foot injury.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
claimant); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest may affect the credibility of testimony).  
In addition, even though the August 2004 VA examiner 
indicated that he had reviewed the claims file, the Board is 
left with the firm impression that the August 2004 VA 
examiner was simply mistaken when he concluded that it was 
the Veteran's left foot that was injured while on INADT and 
not the right foot.  The examiner did not explain the 
discrepancy between the Veteran's recollection and the 
contemporary medical records and medical bills.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence of a left foot injury against 
lay statements and against the conclusion of a medical 
reviewer who interviewed the Veteran 11 years after the 
alleged injury.  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  In this case, the Board notes that even the August 
2004 VA examiner thought that the Veteran exaggerated his 
reports of pain in view of clinical findings.  The Board also 
notes that Staff Sergeant A.M.'s statements in 1995 and 2007 
are inconsistent.  In 1995 he wrote that the Veteran's right 
foot was run over, and in 2007 he wrote that the Veteran's 
left foot was run over.  Clearly, his earlier statement which 
was closer in time to the actual event is the more credible 
as it agrees with the contemporary medical evidence and a 
medical bill.  The undersigned had the opportunity to hear 
and observe the appellant when he testified during his April 
2009 Board hearing.  After reviewing the transcript of that 
hearing, and the four folders of evidence found in the claims 
file, the Board is left with the firm conviction that the 
contemporaneous medical evidence, which indicated injury to 
the right foot and not the left foot in March 1994, is more 
credible than the recollection of the Veteran and his former 
service comrade and more credible than the unexplained 
conclusion of the VA examiner.  

As the Board concludes that there is no competent objective 
medical evidence that the left foot was injured while the 
Veteran was in service during a period of active duty, 
ACDUTRA, or INACDUTRA, service connection for a left foot 
disorder is not warranted.

Conclusion

While the Veteran may sincerely believe that he has current 
back and left foot disabilities as a result of his period of 
active duty, ACDUTRA, and INACDUTRA, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board finds 
entitlement to service connection for a low back disorder and 
for a left foot disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports these claims or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
these claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against these claims.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a left foot disorder is 
denied.



____________________________________________
RENÉE M. PELETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


